Petition for writ o.f certiorari to the Circuit Court of Appeals for the Third Circuit.
The motion for leave to proceed further herein in forma pauperis denied for the reason that the Court, upon examination of the unprinted record herein submitted, finds that there is no ground upon which a writ of certi-orari can be issued, application for which is therefore hereby also denied. The costs already incurred, herein by direction of the Court shall be paid by the clerk from the special fund in his custody as provided in the order of October 29, 1926.